Citation Nr: 0327608	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nervous disorder, to include post-traumatic stress disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1974 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in July 2001.  These issues presented were remanded by the 
Board in November 2002 in order for the veteran to be 
scheduled for either a Board hearing at the RO or a Board 
videoconference hearing.  


REMAND

In a July 2003 statement, the veteran requested a hearing 
before a Veterans Law Judge sitting at the RO (Travel Board 
hearing).  Under the circumstances, the Board may not 
properly proceed with appellate review at this time.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2002).    

2.  The veteran should be scheduled for a 
Travel Board hearing.  The veteran and 
his representative should be advised of 
the date, time and place of the hearing, 
and a copy of the notice letter should be 
associated with the claims file.  After 
the hearing is conducted, or in the event 
the veteran cancels the hearing or fails 
to report for the hearing, the case 
should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




